Citation Nr: 0332341	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  98-17 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for multiple joint 
arthritis of the left arm, shoulder, elbows, hands, fingers, 
and back, including as secondary to bilateral knee 
disabilities. 

2.  Entitlement to an increased rating for hypertension, 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from March 1965 to 
January 1967, and from August 1967 to May 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in February 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas.  The veteran entered 
notice of disagreement with this decision in January 1998; 
the RO issued a statement of the case in September 1998; and 
the veteran entered a substantive appeal, on a VA Form 9, 
which was received in October 1998.  While the RO has 
addressed the veteran's theory of secondary service 
connection for multiple joint arthritis (as secondary to his 
service-connected bilateral knee disabilities), the veteran 
has also claimed a direct service connection theory of 
entitlement for multiple joint arthritis. 

In an October 2003 brief on appeal, the veteran's 
representative appears to suggest that other findings 
pertaining to cardiovascular disability (other than 
hypertension) should somehow be considered in conjunction 
with the issue of increased rating for the veteran's service-
connected hypertension.  The Board would point out that the 
disability for which service connection has been established 
is hypertension, and does not encompass any other 
cardiovascular disability.  If it is the veteran's intent to 
file a claim for service connection for other cardiovascular 
disability, whether as directly incurred in service or as 
secondary to his service-connected hypertension, he or his 
representative is advised to file such a service connection 
claim in writing with the RO.  "A specific claim in the form 
prescribed by the Secretary . . . must be filed in order for 
benefits to be paid or furnished to any individual under the 
laws administered by the Secretary."  38 U.S.C.A. § 5101 
(West 2002); 38 C.F.R. § 3.151(a) (2002).

In a January 2002 rating decision, the RO denied a claim for 
service connection for a bilateral inguinal hernia.  The 
veteran was notified of this decision by letter issued 
January 28, 2002.  In June 2002, the veteran submitted a 
notice of disagreement with this rating decision.  On 
November 22, 2002, the RO issued a statement of the 


case on this issue.  Thereafter, the record does not reflect 
that the veteran filed a substantive appeal within either 60 
days of issuance of the statement of the case or within one 
year from the date of notice of the RO rating decision.  The 
Board may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Accordingly, the issue of 
entitlement to service connection for a bilateral inguinal 
hernia is not before the Board on appeal.


REMAND

Regarding the issue on appeal of entitlement to an increased 
rating for service-connected hypertension, the most recent VA 
compensation examination conducted was in May 2000.  In a 
claim for increase in the disability rating, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  For this reason, a more recent 
VA examination that includes blood pressure readings would 
aid in substantiating the veteran's claim for increased 
rating for hypertension.  

Regarding the issue on appeal of entitlement to service 
connection for multiple joint arthritis (of the left arm, 
shoulder, elbows, hands, fingers, and back), the veteran has 
asserted two theories of entitlement to service connection.  
The veteran originally asserted that his currently diagnosed 
multiple joint arthritis was caused or aggravated by his 
service-connected bilateral knee disabilities.  During the 
appeal, he also asserted a direct service connection theory 
of entitlement, claiming that his multiple joint arthritis 
had its onset during his active duty service or is somehow 
directly related to his active duty service.  The RO should 
address both theories of entitlement to service connection, 
and undertake any additional development warranted to assist 
regarding the direct service connection theory, including a 
VA examination and medical etiology opinion.  The Board notes 
that a September 1997 VA examination report reflects a 
medical etiology opinion regarding secondary service 
connection (whether the veteran's currently diagnosed 
multiple joint arthritis is etiologically related to his 
service-connected bilateral knee disabilities).  


The record does not reflect, however, a medical opinion 
regarding whether the veteran's currently diagnosed multiple 
joint arthritis is etiologically related to any injury or 
disease in service.  

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file and ensure 
that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2002).  The RO should 
also notify the veteran of what evidence is 
required to substantiate his claims on appeal, what 
evidence, if any, the veteran is to submit, and 
what evidence VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).      

2.  The RO should make arrangements with the 
appropriate VA medical facility for the veteran to 
be afforded an orthopedic examination of multiple 
joints (specifically including the left arm, 
shoulder, elbows, hands, fingers, and back) to 
determine the nature and etiology of his current 
multiple joint arthritis.  Send the claims folder 
to the VA medical examiner for review of the 
relevant documents in the claims file.  

The VA orthopedic examiner is requested to do the 
following: 
A. Please examine the veteran to determine the 
nature and etiology of the veteran's multiple joint 
arthritis of the left arm, shoulder, elbows, hands, 
fingers, and back.  Any and all indicated 
evaluations, studies, and tests deemed necessary by 
you should be conducted.  You should review the 
relevant portions of the claims file in conjunction 
with the examination and indicate in writing that 
you have done so.  

B. Please offer medical opinions regarding the 
etiology of the veteran's multiple joint arthritis 
of the left arm, shoulder, elbows, 


hands, fingers, and back.  Please provide a 
rationale for your opinions.  If you are unable to 
render any opinion, please indicate in writing the 
reason why you were unable to offer the opinion.  
The orthopedic examiner should answer the following 
questions:  
	i) What is the most likely etiology of 
the veteran's multiple joint arthritis - of 
the left arm, shoulder, elbows, hands, 
fingers, and back?  (Note that this opinion 
request does not include a request of etiology 
of any of the veteran's service-connected 
disabilities, including bilateral knee 
arthritis).
	ii) What is the most likely date of onset 
of the veteran's multiple joint arthritis - of 
the left arm, shoulder, elbows, hands, 
fingers, and back?  
	iii) Is it at least as likely as not that 
the veteran's multiple joint arthritis - of 
the left arm, shoulder, elbows, hands, 
fingers, and back - is etiologically related 
to any injury or disease in service?  Please 
note and discuss the absence of clinical 
findings or diagnosis of arthritis inservice 
and for many years after service.
	iv) Is it at least as likely as not that 
any currently diagnosed multiple joint 
arthritis - of the left arm, shoulder, elbows, 
hands, fingers, and back - is etiologically 
related to (either caused by or aggravated by) 
the veteran's service-connected right knee 
arthritis or bilateral knee laxity?

3.  The RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an appropriate 
examination in order to determine the severity 
of his service-connected hypertension.  Send 
the claims folder to the VA medical examiner 
for review of the relevant documents in the 
claims file.  Any and all indicated 
evaluations, studies and tests deemed 
necessary should be conducted.  The examiner 
should note in the examination report that 
relevant portions of the 


claims file have been reviewed.  Examination 
findings should be reported in accordance with 
both the rating criteria in effect prior to 
January 12, 1998, and the rating criteria 
effective on and after that date.

4.  The RO should again review the record and 
readjudicate the issues of entitlement to 
service connection for multiple joint 
arthritis of the left arm, shoulder, elbows, 
hands, fingers, and back, including as 
secondary to bilateral knee disabilities, and 
entitlement to an increased rating (in excess 
of 10 percent) for hypertension.  The RO 
should consider any additional evidence added 
to the record since the August 2000 
supplemental statement of the case, including 
the requested VA examination reports and 
etiology opinions.  If any benefit sought on 
appeal remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and should 
be given the opportunity to respond thereto.  
Thereafter, the case should be returned to the 
Board, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



